DETAILED ACTION
This non-final rejection is responsive to the claims filed 14 July 2020.  Claims 1-20 are pending.  Claims 1, 7, and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities: “om”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2016/0225105 A1) hereinafter known as Hill.

Regarding claim 1, Hill teaches:
A system for on-demand vehicle refueling, comprising: a user graphical user interface (User GUI) configured to operate on a user device and display information to and receive commands from a user;  (Hill: Fig. 1 and ¶[0024]; Hill teaches a user device 104 which displays a user interface from the platform 102.)
an operator graphical user interface (Operator GUI) configured to operate on an operator device and display information to and receive commands from a service provider; and  (Hill: Fig. 1 and ¶[0024]; Hill teaches a vendor device 104 which displays a vendor user interface from the platform 102.)
a controller comprising at least one processor and a memory device containing executable instructions that, when executed by the at least one processor, cause the controller to: receive a service request from a user device in response to receipt of a user command by the user GUI, the service request comprising a request location ... for a refueling operation;  (Hill: ¶[0024]-¶[0025]; Hill teaches the user making a request for power source replenishment via the user device.  The request is then transmitted to a vendor device.  The vendor vehicle is deployed to the location of the user vehicle, which is further described in Fig. 2 and ¶[0025].)
generate a service appointment for presentation to the service provider via the operator GUI, the service appointment comprising a service location and service timing information based at least in part on the request location and request timing information;  (Hill: ¶[0024]; Hill teaches the user making a request for power source replenishment via the user device.  The request is then transmitted to a vendor device.  The vendor vehicle is deployed to the location of the user vehicle, which is further described in Fig. 2 and ¶[0025].)
receive a service completion notification from the operator device; and  (Hill: Fig. 2 and ¶[0025]; Hill teaches vendor confirming that a request has been fulfilled.)
....  

An embodiment of Hill does not explicitly teach:
... the service request comprising ... request timing information for a refueling operation;  
communicate, to the user via the user GUI, that the service request has been completed in response to receiving the service completion notification.

However, another embodiment of Hill does teach:
... the service request comprising ... request timing information for a refueling operation;  (Hill: ¶[0043] and ¶[0053]; Hill teaches the user being able to select a specific day and time for the service, as well as the location.)
communicate, to the user via the user GUI, that the service request has been completed in response to receiving the service completion notification.  (Hill: Fig. 28 and ¶[0009] and ¶[0049]; Hill teaches displaying a confirmation that the request has been fulfilled.)

Hill is in the same field of endeavor as the present invention, as it is directed to scheduling refueling for a vehicle.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for a user device to schedule a refueling service from a vendor which includes vehicle location to further include the timing information of the request and providing a confirmation to the user.  An embodiment of Hill already teaches requesting service which includes the vehicle location.  Hill further provides the additional functionality of also including the timing information and providing confirmation to the user.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow the user to efficiently schedule a request.


Regarding claim 2, Hill further teaches:
The system of claim 1 (as cited above), wherein the user device and the operator device comprise mobile devices operably connected with the controller via a network.  (Hill: Fig.1 and ¶[0024]; Hill teaches connecting the devices via network 103.)


Regarding claim 3, Hill further teaches:
The system of claim 1 (as cited above), wherein the executable instructions further cause the controller to: access stored vehicle identifying information om response to receiving the service request; and communicate, to the service provider via the operator device, the vehicle identifying information.  (Hill: Fig. 1 and ¶[0024], ¶0042], and ¶[0044]; Hill teaches retrieving vehicle identifying information.)


Regarding claim 5, Hill further teaches:
The system of claim 1 (as cited above), wherein: the executable instructions further cause the controller to generate a schedule comprising one or more service appointments and one or more transit periods between the service appointments based on distances between the service appointments; and generating the service appointment comprises adding the service appointment and a transit period to the schedule.  (Hill: Figs. 7 and 28 and ¶[0049]; Hill teaches scheduling a future request.  The user may set up frequencies of the request.)


Regarding claim 6, Hill further teaches:
The system of claim 1 (as cited above), wherein the executable instructions further cause the controller to: receive service information from the operator device indicative of an amount of fuel or energy delivered; and process a user payment based on the received service information in response to receiving the service completion notification.  (Hill: Figs. 7 and 14 and ¶[0047] and ¶[0054]; Hill teaches retrieving payment.  Further, Fig. 30 and ¶[0063] teach displaying a receipt which displays amount of power source replenished and the payment.)


Regarding independent claim 7, this claim recites a method that is performed by the system of claim 1; therefore, the same rationale for rejection applies.


Regarding claim 8, Hill further teaches:
The method of claim 7 (as cited above), wherein selecting the service provider comprises: identifying a list of service providers within a service area associated with the user vehicle location; and selecting the service provider from the list of service providers based on an availability of the service provider at the requested time.  (Hill: Fig. 1 and ¶[0049]; Hill teaches scheduling future requests and assigning a power source transport vehicle only if it is within range.)


Regarding claim 9, Hill further teaches:
The method of claim 7 (as cited above), wherein selecting the service provider comprises: identifying a list of service providers that are available at the requested time; and selecting the service provider from the list of service providers available at the requested time.  (Hill: Fig. 1 and ¶[0025]; Hill teaches the user making a request for power source replenishment via the user device and displaying the request on vendor devices based on the location of the vendor device relative to the user’s vehicle.  ¶[0043] further teaches that the user can request for a specific time and day.  Or when a vehicle occupies a certain area or zone, the user may be able to select immediate or urgent replenishment.  Accordingly, the user can request urgent replenishment and a vendor is selected based on proximity to the user’s vehicle.)




Regarding claim 10, Hill further teaches:
The method of claim 7 (as cited above), wherein: the user request includes fuel requirement information associated with the user vehicle; and selecting the service provider comprises identifying a list of service providers carrying a compatible fuel based on the fuel requirement information, and selecting the service provider from the list of service providers.  (Hill: Fig. 1 and ¶[0043]; Hill teaches user the selecting the type of power source replenishment.  ¶[0045] teaches that a suitable vendor may then be dispatched via the platform to deliver the services.)




Regarding claim 13, Hill further teaches:
The method of claim 7 (as cited above), further comprising: scheduling the instruction for presentation to the selected service provider based in part on the requested time, a previous scheduled refueling time, and a distance between the user vehicle location and a previous scheduled refueling location.  (Hill: Fig. 1 and ¶[0055] and ¶[0058]; Hill teaches an interface where the user is able to access previous orders which shows the times, locations, and dates.  The user is able to use the history to make a new order which include determining the range of the vehicle to the vendor.)




Regarding claim 14, Hill further teaches:
The method of claim 7 (as cited above), further comprising: retrieving, from a data store, user information associated with the user vehicle in response to receiving the user request; and generating a notification for presentation to the selected service provider that includes the user information.  (Hill: Fig. 1 and ¶[0024] and ¶0042]-¶[0045]; Hill teaches retrieving vehicle identifying information to pass onto the order to the vendor.)




Regarding claim 15, Hill further teaches:
The method of claim 7 (as cited above), further comprising: receiving an indication from the service provider that the user request has been fulfilled; and generating a notification for presentation to the user indicative that the user request has been fulfilled.  (Hill: Fig. 28 and ¶[0009] and ¶[0049]; Hill teaches displaying a confirmation that the request has been fulfilled.)




Regarding claim 16
The method of claim 7 (as cited above), further comprising: receiving vehicle identifying information from the service provider; comparing the received vehicle identifying information with stored user vehicle information; and determining, based on the comparing, whether the vehicle identifying information corresponds to the user vehicle.  (Hill: ¶[0058]; Hill teaches the platform determining, based on the inputted vehicle info, information about vehicle and power source.)




Regarding claim 17, Hill further teaches:
The method of claim 7 (as cited above), further comprising: causing an unlocking mechanism connected with the user vehicle to actuate in order to release a refueling cover to permit access by the service provider to refuel or recharge the user vehicle.  (Hill: ¶[0026], ¶[0036], and ¶[0038]; Hill teaches remote unlocking for refueling.)




Regarding independent claim 18, this claim recites a system that is performed by the system of claim 1; therefore, the same rationale for rejection applies.  Further, Hill also teaches batteries and other fuel sources.  (Hill: ¶[0033]-¶[0034])



Regarding claim 20, Hill further teaches:
The system of claim 18 (as cited above), further comprising: a refueling cover unlocking mechanism attached to a user vehicle configured to permit access by the service provider to (Hill: ¶[0008] and ¶[0036]; Hill teaches remote unlocking for refueling with a refueling cap/cover.)




Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Woltring (US 2012/0259560 A1) hereinafter known as Woltring.

Regarding claim 4, Hill further teaches the system of claim 1 (as cited above).

Hill further teaches:
wherein the executable instructions further cause the controller to: receive supply information from the operator device indicative of a quantity of fuel or energy carried by the service provider; generate a resupply instruction for presentation to the service provider in response to a determination that the quantity of fuel or energy has fallen below a ... ; and communicate, to the service provider via the operator device, the resupply instruction.  (Hill: Fig. 32 and ¶[0065]-¶[0066]; Hill teaches displaying to the vendor how much power source remains so that the vendor knows when it needs to refill.)

Hill does not explicitly teach a threshold for the quantity of fuel.

However, Woltring does teach a threshold for the quantity of fuel.  (Woltring: Fig. 5A and ¶[0041]; Woltring teaches providing fuel alarms when the fuel falls below a minimum level.)
Woltring is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. monitoring a fuel system.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine Woltring: ¶[0041].


Regarding claim 12, this claim recites a method that is performed by the system of claim 4; therefore, the same rationale for rejection applies. 


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Reeder (US 2012/0067457 A1) hereinafter known as Reeder.

Regarding claim 11, Hill further teaches the method of claim 7 (as cited above).

Hill does not explicitly teach the limitations of claim 11.

However, Reeder teaches:
wherein: the user request includes fuel demand information associated with the user vehicle; and selecting the service provider comprises identifying a list of service providers carrying a sufficient quantity of fuel based on the fuel demand information.  (Reeder: Fig. 10 and ¶[0110]; Reeder teaches identifying a list of fuel stations which contain enough fuel.)

Reeder is in the same field of endeavor as the present invention, as the reference is directed to making reservations for fuel.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for a user device to schedule a refueling service from a vendor wherein the vendor device displays to the vendor how much power source remains as taught in Hill with further displaying the list of fuel stations which contain enough fuel as taught in Reeder.  Hill already teaches the vendor device displays to the vendor how much power source remains.  However, Hill does not explicitly teach displaying the list of fuel stations which contain enough fuel.  Reeder provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hill to include teachings of Reeder because the combination would allow the vendor to allow the user to choose the station with sufficient amount of fuel, as suggested by Reeder: ¶[0110].




Regarding claim 19, Hill further teaches the system of claim 18 (as cited above).

Hill further teaches:
wherein the executable instructions further cause the controller to: receive one of an affirmative response or a negative response from the service provider via the operator device; in response to receiving the affirmative response, generate a service appointment for presentation (Hill: ¶[0024]-¶[0025], ¶[0043], and ¶[0053]; Hill teaches the user making a request for power source replenishment via the user device.  The request is then transmitted to a vendor device.  The vendor vehicle is deployed to the location of the user vehicle, and the vendor may accept the user request prior to deploying, which is further described in Fig. 2 and ¶[0025].)


However, Reeder teaches:
... in response to receiving the negative response, generate a second query for presentation to a second service provider based on the received service request.  (Reeder: Fig. 10 and ¶[0110]-¶[0110]; Reeder teaches denying the request for refueling and again proceeding to step 1006 to send a request to another station.)

Reeder is in the same field of endeavor as the present invention, as the reference is directed to making reservations for fuel.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system for a user device to schedule a refueling service from a vendor wherein the vendor accepts a user request and creates an appointment based on the location and time as taught in Hill with further generating a second query based on a denial of the service request as taught in Reeder.  Hill already teaches affirming the service request and making the appointment.  However, Hill does not explicitly teach denying the service request.  Reeder provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hill to include teachings of Reeder because the combination would allow the user to find another fuel station, as suggested by Reeder: ¶[0111].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145